                     Case 1:20-cr-00326-LTS Document 37
                                                     36 Filed 09/15/20 Page 1 of 1
                                                     U.S. Department of Justice

                                                                         United States Attorney
                                                                         Southern District of New York
                                                                        The Silvio J. Mollo Building
                                                                        One Saint Andrew’s Plaza
                                                                        New York, New York 10007

                                                                         September 15, 2020

       VIA ECF
       The Honorable Laura Taylor Swain
       United States District Judge                                              MEMO ENDORSED
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

            Re: United States v. Francis Guzman Sanchez and Eduardo Garcia, 20 Cr. 326

       Dear Judge Swain:

               The Government writes to respectfully request an adjournment of the upcoming status
       conference in the above-captioned case, currently scheduled for September 29, 2020. The parties
       are in discussions regarding further proceedings in this matter, including the possibility of pre-trial
       resolutions. Those discussions continue and are not anticipated to conclude by September 29. The
       parties do not anticipate seeking a trial or briefing schedule, and have no other applications to
       present to the Court. In light of the foregoing, and with the consent of defense counsel, the
       Government respectfully requests that the Court adjourn the conference to facilitate the parties’
       discussions.

               For the same reasons, the Government further requests that time be excluded under the
       Speedy Trial Act through the date of the next scheduled conference. See 18 U.S.C. § 3161(7)(A).
       Exclusion of time under the Speedy Trial Act will provide the parties sufficient time to further
       review, consider, and/or discuss discovery, and contemplate pre-trial motions or a potential pre-
       trial disposition; therefore, the “ends of justice served by the granting of such continuance
       outweigh the best interests of the public and the defendant in a speedy trial.” Id. Defense counsel
       for each defendant consent to the request for adjournment and exclusion of time.
The application is granted. The conference is adjourned
                                                                  Respectfully submitted,
to November 12, 2020, at 3:30 p.m. The Court finds
pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of
justice served by an exclusion of the time from today’s           AUDREY STRAUSS
date through November 12, 2020, outweigh the best                 Acting United States Attorney
interests of the public and the defendants in a speedy trial
for the reasons stated above. DE#36 resolved.
                                                               by: _________________________________
SO ORDERED.                                                        Sarah Mortazavi
Dated: 9/15/2020                                                   Assistant United States Attorney
/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ                                           (212) 637-2520


         cc: All Counsel (via ECF)
